On consideration of the Petition for Writ of Mandamus filed in the above-entitled action, it appearing that petitioner seeks an order of this Court directing the United States Air Force Court of Military Review to consider and decide his petition for new trial before reviewing his conviction by a general court-martial, and it further appearing that no action of said Court of Military Review complained of *657therein tends to defeat the jurisdic-. tion of this Court ultimately to review said conviction upon petition filed in accordance with Article 67 (b) (3), Uniform Code of Military Justice, 10 USC § 867(b) (3), or upon such review, to grant meaningful relief from any error then observed, it is, by the Court, this 10th day of July 1972,
ORDERED:
That said Petition be, and the same is, hereby dismissed.